UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q/A Amendment No. 1 QUARTERLY REPORT UNDER SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Commission file number 333-107002 Manas Petroleum Corporation (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 91-1918324 (I.R.S. Employer Identification No.) Bahnhofstrasse 9,6341 Baar, Switzerland (Address of principal executive offices) (Zip Code) +41 (44) 718 10 30 (Issuer's telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo þ The number of shares of outstanding common stock of Manas Petroleum Corporation, which is the only class of its common equity, on May 9, 2008, was EXPLANATORY NOTE We are filing this Amendment Number 1 on Form 10-Q/A (“Amendment Number 1”) to amend our quarterly report on Form 10-Q for the quarter ended March 31, 2008 (the “Original Report”) solely to amend our response to Item 4 of Part I and to clarify that there have been no changes to our internal control over financial reporting during that fiscal quarter that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.This Amendment Number 1 continues to speak as of the date of the Original Report.We have not updated the disclosures contained therein to reflect any events that have occurred at a date subsequent to the date of the Original Report. PART I Item 4.Controls and Procedures. As of the end of the period covered by this report, we carried out an evaluation under the supervision and the participation of our management, including our Chief Executive Officerand Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Exchange Act Rules13a-15(e) and 15d-15(e). Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of March 31, Additionally, our Chief Executive Officerand Chief Financial Officer determined that there have been no changes to our internal control over financial reporting during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II Item 6.Exhibits Exhibit 31.1 Certification of President and Principal Financial Officer Exhibit 31.2 Certification of Chief Financial Officer Exhibit 32.1 Certification of Chief Executive Officer Exhibit 32.2 Certification of Chief Financial Officer SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Manas Petroleum Corporation /S/Thomas Flottmann/S/ Rahul Sen Gupta Name: Thomas FlottmannName: Rahul Sen Gupta Title: Chief Executive OfficerTitle:
